DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 12/29/2020 has been entered. Claims 1, 7, 11, 15, 16, and 20 are amended, claims 2, 8, 9, 17, 19, and 21 are cancelled, and claim 24 is new. Claims 1, 3-7, 10, 11, 13-16, 20, and 22-24 are pending in the application. 

Response to Arguments
Applicant's amendments and arguments filed on 12/29/2020 are have been considered and are persuasive. However, the amendments to the claims have changed the scope of the claims and Examiner will rely on the combination of Tenneti et al. (US 20130332987), hereafter Tenneti, and further in view of Winn et al. (US 20130159408), hereafter Winn, and new reference Zelinka et al. (US 20150079932), hereafter Zelinka, as will be discussed in the rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 was filed after the mailing date of the last Office Action on 09/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1, 3, 4, 7, 10, 11, 13-15, 20, 22-24:

Claims 1, 3, 4, 7, 10, 11, 13-15, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tenneti et al. (US 20130332987), hereafter Tenneti, and further in view of Winn et al. (US 20130159408), hereafter Winn, and Zelinka et al. (US 20150079932), hereafter Zelinka.
Regarding claim 1, Tenneti discloses a terminal providing a data cooperative process service with an external apparatus, the terminal comprising ([0039], see the user’s system 101, [0079] where a clearinghouse, which corresponds to the external apparatus, aggregates user personal data to coordinate with a content or ad provider to administer relevant ad services to users, thereby showing a data cooperative process):
communication interface hardware, and/or code executed by a central processing unit (CPU) ([0045] see processor), configured to communicate with the external apparatus over a network ([0044], see clearinghouse which corresponds to the external apparatus, [0038] see network, like the Internet, LAN, etc., also see Fig. 11); 
a controller configured to: 
obtain data ([0026] where the user device obtains data collected from the user), the data being in a hierarchy having a plurality of tiers in which data of a higher tier is derived from data of a lower tier ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier), each tier having a corresponding restriction level indicating whether the tier is sharable with the external apparatus ([0027] where anonymous versions of data can be shared with other entities (such as a clearinghouse), and where certain kinds of personal information can be restricted according to policy, which corresponds to a plurality of tiered data, where the shared data corresponds with data that satisfies the sharing restrictions), 
distribute the portion of the data  to the external apparatus through the communication interface hardware and/or code ([0027] where other types of personal information may be shared, according to policy, corresponding to non-anonymized data, and [0044] see clearinghouse, which corresponds to external apparatus, [0038] see Internet, LAN, and other types of network, also see Fig. 11), 
wherein the data includes raw data of the user obtained from the terminal ([0029], see raw data related to local usage data, aggregated from different devices of the same user), activity data of the user indicating actions of the user recognized from the raw data ([0029], see raw data related to local usage data, [0030] see content consumption behavior, which corresponds to actions of user recognized from the raw data, [0031] see profile information without specific personally identifiable information, which corresponds to activity data of the user), and 
wherein the raw data, the activity data respectively correspond to different tiers of the hierarchy ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier).
However, Tenneti does not explicitly disclose data used to predict activities of a user, for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus, determine a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level, distribute the portion of the data to the external apparatus, receive first activity prediction data from the external apparatus, the first activity prediction data based on an analysis of the distributed portion of the data, and analyze a remaining portion of the data and the received first activity prediction data to generate second activity prediction data; a display configured to display notification information related to the activities of the user based on the second activity prediction data, wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data, and activity prediction data of the user derived from the activity pattern data, and wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy.
However, Winn, which is analogous to Tenneti because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, does disclose data that predicts activities of a user ([0061] where the monitored user response actions correspond to the obtained data, and the monitored user response actions would be used to predict activities of user), 
receive first activity prediction data from the external apparatus ([0070] see suggest the predicted action response to the user, such as sending a text message to a user notifying user of an urgent email), the first activity prediction data based on an analysis of the distributed portion of the data ([0070] where the displayed notification corresponds to the received text message, where the prediction action response of notifying the user of the urgent communication corresponds to the activity prediction data), and 
analyze a remaining portion of the data and the received first activity prediction data to generate second activity prediction data ([0070 where an additional tactile, such as a vibrating alarm to alert user to text message); and 
a display configured to display notification information related to the activities of the user based on the second activity prediction data ([0070] where the displayed notification corresponds to the received text message, where the prediction action response of notifying the user with a vibrating alarm of the urgent communication corresponds to the second activity prediction data), 
wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data  ([0045] where an identified pattern of user action, which corresponds to activity pattern data), and activity prediction data of the user derived from the activity pattern data ([0045] where an identified pattern of user action, which corresponds to activity pattern data, and [0046] which generally discloses predicting the user's response to current incoming data, based on the extracted features of the user data), and 
wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy ([0038] a hierarchy of data that includes gathering data and information, then analyzing the data to identify patterns and trends, and based on the analysis, the trainer may then generate conclusions which may indicate a probability of when certain user actions will occur (i.e., prediction data), where the hierarchy is understood to be the prediction data having been derived from the identified patterns, having been derived from collected user data to be a hierarchy of different tiers of data).
Tenneti and Winn (hereafter Tenneti-Winn) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti system of anonymizing tiers/categories of user data with identifying patterns of collected user data, as featured in the Winn system. The motivation to combine would be to predict a user’s action based on the identified patterns of users’ monitored data, as taught by Winn (Winn, [0005]). 

However, the combination of Tenneti-Winn does not explicitly disclose for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus, determine a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level, distribute the portion of the data to the external apparatus.
However, Zelinka, which is analogous to Tenneti-Winn because each reference collects and analyzes user activity data, does disclose for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus ([0055], where the location data can be classified into stop data and moving data, [0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk)), 
determine a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level, distribute the portion of the data to the external apparatus ([0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk), where the computing system corresponds to the external apparatus).
Tenneti-Winn and Zelinka (hereafter Tenneti-Winn-Zelinka) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn system of anonymizing tiers/categories of user data with scrubbing types of collected user location data, as featured in the Zelinka system. The motivation to combine would be to protect and obscure a user’s identification and private data, as taught by Zelinka (Zelinka, [0024]). 

Regarding claim 3, the combination of Tenneti-Winn-Zelinka disclose the features of claim 1, as discussed above. Tenneti further discloses wherein the controller sets, for each tier, at least one of the terminal and the external apparatus as an analyzing subject for analyzing the data ([0067] For example, devices, clearinghouses, and/or trusted third parties may be required to authenticate that they are within a certain boundary of trust before communicating shared user personal information with other devices, where the boundaries of trust correspond with a controller setting for a tier of data (i.e., personal information), and the clearinghouse corresponds with an external apparatus as an analyzing subject).

Regarding claim 4, the combination of Tenneti-Winn-Zelinka disclose the features of claim 1, as discussed above. Tenneti further discloses wherein the controller determines whether a program for analyzing data is installed in the external apparatus and, when it is determined that a program for analyzing the data is not installed in the external apparatus, the controller transmits the program for analyzing the data to the external apparatus ([0131] In some embodiments, policies may be updated using a pull model, in which a host may refresh and/or update a policy based on, for example, an update interval in a certificate extension, on a schedule coded in the client device, and/or on a schedule set by a user, where the policy corresponds to the program for analyzing data, as the policy would have to determine if client data was shared according to the policy, and determining an update corresponds to determining if the current policy (i.e. program to analyze data) has been installed).

Regarding claim 7, Tenneti discloses a cloud apparatus ([0044] see clearinghouse, which corresponds to cloud apparatus) comprising:
a communication interface hardware, and/or code executed by a central processing unit (CPU) ([0045] see processor), configured to communicate with a terminal ([0038] see Internet, LAN, and other types of network, also see Fig. 11); 
a storage configured to receive and store data of a user using the terminal ([0044] see clearinghouse, [0026] where the user device obtains data collected from the user, [0027] where user data can be shared from the user device with other entities (such as a cloud apparatus, which corresponds to the clearinghouse), ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier), the data being in a hierarchy having a plurality of tiers in which data of a higher tier is derived from data of a lower tier ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier), each tier having a corresponding restriction level indicating whether the tier is sharable with an external apparatus ([0027] where anonymous versions of data can be shared with other entities (such as a clearinghouse), and where certain kinds of personal information can be restricted according to policy, which corresponds to a plurality of tiered data, where the shared data corresponds with data that satisfies the sharing restrictions), 
wherein the data includes raw data of the user obtained from the terminal ([0029], see raw data related to local usage data, aggregated from different devices of the same user), activity data of the user indicating actions of the user recognized from the raw data ([0029], see raw data related to local usage data, [0030] see content consumption behavior, which corresponds to actions of user recognized from the raw data, [0031] see profile information without specific personally identifiable information, which corresponds to activity data of the user), and 
wherein the raw data, the activity data respectively correspond to different tiers of the hierarchy ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier).
However, Tenneti does not explicitly disclose data used to predict activities of a user; wherein for each tier that is sharable, a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus are set, and a portion of the data that is received is anonymized based on the restriction levels, the subject apparatus and the percentage level; a controller configured to analyze the received portion of the data to generate activity prediction data that predicts the activities of the user, receive a request for an analysis result of the received portion of the data, and in response to the request, transmit the activity prediction data to the terminal through the communication interface hardware and/or code, wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data, and the activity prediction data of the user derived from the activity pattern data, and wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy.
However, Winn, which is analogous to Tenneti because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, does disclose data that predicts activities of a user ([0061] The system may employ one or more sensors for monitoring the user's response actions and reporting the observed actions to the system. The sensor may provide the data to the prediction system, where at operation 640, the system may generate a database of user response actions and features, where the monitored user response actions correspond to the obtained data, and the monitored user response actions would be used to predict activities of user), 
a controller configured to analyze the received portion of the data to generate  activity prediction data that predicts the activities of the user ([0070] The prediction system 702 observes or monitors the actions a user of computing device 701 takes in response to the received incoming data from the one or more data sources 705-1 . . . 705-N, where the observed/monitored user actions correspond to the analysis of the received data, where the prediction action response of notifying the user of the urgent communication corresponds to the activity prediction data, and [0067], where the prediction system resides on server 112, where the server corresponds to the controller), receive a request for an analysis result of the received portion of the data ([0081] where the notifier waits for the user to user to click the icon to send the generated text message), and in response to the request, transmit the activity prediction data to the terminal through the communication interface hardware and/or code ([0081] where the notifier receives instruction to send the generated text message), 
wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data  ([0045] where an identified pattern of user action, which corresponds to activity pattern data), and activity prediction data of the user derived from the activity pattern data ([0045] where an identified pattern of user action, which corresponds to activity pattern data, and [0046] which generally discloses predicting the user's response to current incoming data, based on the extracted features of the user data), and 
wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy ([0038] a hierarchy of data that includes gathering data and information, then analyzing the data to identify patterns and trends, and based on the analysis, the trainer may then generate conclusions which may indicate a probability of when certain user actions will occur (i.e., prediction data), where the hierarchy is understood to be the prediction data having been derived from the identified patterns, having been derived from collected user data to be a hierarchy of different tiers of data).
Tenneti and Winn (hereafter Tenneti-Winn) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti system of anonymizing tiers/categories of user data with identifying patterns of collected user data, as featured in the Winn system. The motivation to combine would be to predict a user’s action based on the identified patterns of users’ monitored data, as taught by Winn (Winn, [0005]). 

However, the combination of Tenneti-Winn does not explicitly disclose wherein for each tier that is sharable, a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus are set, and a portion of the data that is received is anonymized based on the restriction levels, the subject apparatus and the percentage level.
However, Zelinka, which is analogous to Tenneti-Winn because each reference collects and analyzes user activity data, does disclose wherein for each tier that is sharable, a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus are set ([0055], where the location data can be classified into stop data and moving data, [0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk)), and 
a portion of the data that is received is anonymized based on the restriction levels, the subject apparatus and the percentage level ([0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk), where the computing system corresponds to the external apparatus).
Tenneti-Winn and Zelinka (hereafter Tenneti-Winn-Zelinka) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn system of anonymizing tiers/categories of user data with scrubbing types of collected user location data, as featured in the Zelinka system. The motivation to combine would be to protect and obscure a user’s identification and private data, as taught by Zelinka (Zelinka, [0024]). 

Regarding claim 10, the combination of Tenneti-Winn-Zelinka disclose the features of claim 7, as discussed above. Tenneti further discloses wherein the storage receives, from the terminal, and stores, information for determining at least one of the terminal, a neighboring terminal located around the terminal, and the cloud apparatus as a data analyzing subject according to the plurality of tiers ([0067] For example, devices, clearinghouses, and/or trusted third parties may be required to authenticate that they are within a certain boundary of trust before communicating shared user personal information with other devices, where the boundaries of trust correspond with a controller setting for a tier of data (i.e., personal information), and the clearinghouse corresponds with an external apparatus as an analyzing subject).

Regarding claim 11, Tenneti discloses a method performed by a terminal of providing a data cooperative process service with an external apparatus ([0079] where a clearinghouse, which corresponds to the external apparatus, aggregates user personal data to coordinate with a content or ad provider to administer relevant ad services to users, thereby showing a data cooperative process), the method ([0028] see method) comprising:
obtaining data of a user ([0026] where the user device obtains data collected from the user), the data being in a hierarchy having a plurality of tiers in which data of a higher tier is derived from data of a lower tier, each tier having a corresponding restriction level indicating whether the tier is sharable with the external apparatus ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier), each tier having a corresponding restriction level indicating whether the tier is sharable with the external apparatus ([0027] where anonymous versions of data can be shared with other entities (such as a clearinghouse), and where certain kinds of personal information can be restricted according to policy, which corresponds to a plurality of tiered data, where the shared data corresponds with data that satisfies the sharing restrictions); 
distribute the portion of the data to the external apparatus ([0027] where other types of personal information may be shared, according to policy, corresponding to non-anonymized data, 0044] see clearinghouse, which corresponds to external apparatus), 
wherein the data includes raw data of the user obtained from the terminal ([0029], see raw data related to local usage data, aggregated from different devices of the same user), activity data of the user indicating actions of the user recognized from the raw data ([0029], see raw data related to local usage data, [0030] see content consumption behavior, which corresponds to actions of user recognized from the raw data, [0031] see profile information without specific personally identifiable information, which corresponds to activity data of the user), and 
wherein the raw data, the activity data respectively correspond to different tiers of the hierarchy ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier).
However, Tenneti does not explicitly disclose data used to predict the activities of a user,  for each tier that is sharable, setting a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus; determining a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level; receiving first activity prediction data from the external apparatus, the first activity prediction data being based on an analysis of the distributed portion of the data; analyzing a remaining portion of the data and the received first activity prediction data to generate second activity prediction data; and displaying notification information related to the activities of the user based on the second activity prediction data, wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data, and activity prediction data of the user derived from the activity pattern data, and wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy.
However, Winn, which is analogous to Tenneti because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, does disclose data used to predict the activities of a user ([0061] The system may employ one or more sensors for monitoring the user's response actions and reporting the observed actions to the system. The sensor may provide the data to the prediction system, where at operation 640, the system may generate a database of user response actions and features, where the monitored user response actions correspond to the obtained data, and the monitored user response actions would be used to predict activities of user);
receiving first activity prediction data from the external apparatus ([0070] see suggest the predicted action response to the user, such as sending a text message to a user notifying user of an urgent email), the first activity prediction data being based on an analysis of the distributed portion of the data ([0070] where the displayed notification corresponds to the received text message, where the prediction action response of notifying the user of the urgent communication corresponds to the activity prediction data);
analyzing a remaining portion of the data and the received first activity prediction data to generate second activity prediction data ([0070 where an additional tactile, such as a vibrating alarm to alert user to text message); and 
displaying notification information related to the activities of the user based on the second activity prediction data ([0070] where the displayed notification corresponds to the received text message, where the prediction action response of notifying the user with a vibrating alarm of the urgent communication corresponds to the second activity prediction data), 
wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data  ([0045] where an identified pattern of user action, which corresponds to activity pattern data), and activity prediction data of the user derived from the activity pattern data ([0045] where an identified pattern of user action, which corresponds to activity pattern data, and [0046] which generally discloses predicting the user's response to current incoming data, based on the extracted features of the user data), and 
wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy ([0038] a hierarchy of data that includes gathering data and information, then analyzing the data to identify patterns and trends, and based on the analysis, the trainer may then generate conclusions which may indicate a probability of when certain user actions will occur (i.e., prediction data), where the hierarchy is understood to be the prediction data having been derived from the identified patterns, having been derived from collected user data to be a hierarchy of different tiers of data).
Tenneti and Winn (hereafter Tenneti-Winn) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti system of anonymizing tiers/categories of user data with identifying patterns of collected user data, as featured in the Winn system. The motivation to combine would be to predict a user’s action based on the identified patterns of users’ monitored data, as taught by Winn (Winn, [0005]). 
However, the combination of Tenneti-Winn does not explicitly disclose for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus, determining a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level, distribute the portion of the data to the external apparatus.
However, Zelinka, which is analogous to Tenneti-Winn because each reference collects and analyzes user activity data, does disclose for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus ([0055], where the location data can be classified into stop data and moving data, [0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk)), 
determining a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level, distribute the portion of the data to the external apparatus ([0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk), where the computing system corresponds to the external apparatus).
Tenneti-Winn and Zelinka (hereafter Tenneti-Winn-Zelinka) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn system of anonymizing tiers/categories of user data with scrubbing types of collected user location data, as featured in the Zelinka system. The motivation to combine would be to protect and obscure a user’s identification and private data, as taught by Zelinka (Zelinka, [0024]). 

Regarding claim 13, the combination of Tenneti-Winn-Zelinka disclose the features of claim 11, as discussed above. Tenneti further discloses further comprising setting, for each tier, at least one of the terminal and the external apparatus as an analyzing subject for analyzing the data of the tier ([0067] For example, devices, clearinghouses, and/or trusted third parties may be required to authenticate that they are within a certain boundary of trust before communicating shared user personal information with other devices, where the boundaries of trust correspond with a controller setting for a tier of data (i.e., personal information), and the clearinghouse corresponds with an external apparatus as an analyzing subject).

Regarding claim 14, the combination of Tenneti-Winn-Zelinka disclose the features of claim 11, as discussed above. Tenneti further discloses further comprising, when it is determined that a program for analyzing the data is not installed in the external apparatus, transmitting the program for analyzing the data to the external apparatus ([0131] where the policy corresponds to the program for analyzing data, as the policy would have to determine if client data was shared according to the policy, and determining an update corresponds to determining if the current policy (i.e. program to analyze data) has been installed).

Regarding claim 15, Tenneti discloses a method performed by an external apparatus of providing a data cooperative process service with a terminal ([0044] see clearing house, [0079] where a clearinghouse, which corresponds to the external apparatus, aggregates user personal data to coordinate with a content or ad provider to administer relevant ad services to users, thereby showing a data cooperative process, the method ([0028] see method) comprising:
receiving, from the terminal, a portion of data ([0044] see clearinghouse, [0026] where the user device obtains data collected from the user, [0027] where user data can be shared from the user device with other entities (such as a cloud apparatus, which corresponds to the clearinghouse), ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier), the data being in a hierarchy having a plurality of tiers in which data of a higher tier is derived from data of a lower tier ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier), each tier having a corresponding restriction level indicating whether the tier is sharable with the external apparatus ([0027] where anonymous versions of data can be shared with other entities (such as a clearinghouse), and where certain kinds of personal information can be restricted according to policy, which corresponds to a plurality of tiered data, where the shared data corresponds with data that satisfies the sharing restrictions), 
wherein the data includes raw data of the user obtained from the terminal ([0029], see raw data related to local usage data, aggregated from different devices of the same user), activity data of the user indicating actions of the user recognized from the raw data ([0029], see raw data related to local usage data, [0030] see content consumption behavior, which corresponds to actions of user recognized from the raw data, [0031] see profile information without specific personally identifiable information, which corresponds to activity data of the user), and 
wherein the raw data, the activity data respectively correspond to different tiers of the hierarchy ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier).
However, Tenneti does not explicitly disclose data used to predict activities of a user; wherein for each tier that is sharable, a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus are set, and the portion of the data that is received is anonymized based on the restriction levels, the subject apparatus and the percentage level; analyzing the received portion of the data to generate activity prediction data that predicts the activities of the user by using the received data; receiving a request for an analysis result of the received portion of the data; and in response to the request, transmitting the generated activity prediction data to the terminal, wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data, and activity prediction data of the user derived from the activity pattern data, and wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy.

However, Winn, which is analogous to Tenneti because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, does disclose data that predicts activities of a user ([0061] The system may employ one or more sensors for monitoring the user's response actions and reporting the observed actions to the system. The sensor may provide the data to the prediction system, where at operation 640, the system may generate a database of user response actions and features, where the monitored user response actions correspond to the obtained data, and the monitored user response actions would be used to predict activities of user), 
analyzing the received portion of the data to generate activity prediction data that predicts the activities of the user by using the received data ([0070] The prediction system 702 observes or monitors the actions a user of computing device 701 takes in response to the received incoming data from the one or more data sources 705-1 . . . 705-N, where the observed/monitored user actions correspond to the analysis of the received data, where the prediction action response of notifying the user of the urgent communication corresponds to the activity prediction data, and [0067], where the prediction system resides on server 112, where the server corresponds to the controller); 
receiving a request for an analysis result of the received portion of the data ([0081] where the notifier waits for the user to user to click the icon to send the generated text message); and 
in response to the request, transmitting the generated activity prediction data to the terminal ([0081] where the notifier receives instruction to send the generated text message), 
wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data  ([0045] where an identified pattern of user action, which corresponds to activity pattern data), and activity prediction data of the user derived from the activity pattern data ([0045] where an identified pattern of user action, which corresponds to activity pattern data, and [0046] which generally discloses predicting the user's response to current incoming data, based on the extracted features of the user data), and 
wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy ([0038] a hierarchy of data that includes gathering data and information, then analyzing the data to identify patterns and trends, and based on the analysis, the trainer may then generate conclusions which may indicate a probability of when certain user actions will occur (i.e., prediction data), where the hierarchy is understood to be the prediction data having been derived from the identified patterns, having been derived from collected user data to be a hierarchy of different tiers of data).
Tenneti and Winn (hereafter Tenneti-Winn) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti system of anonymizing tiers/categories of user data with identifying patterns of collected user data, as featured in the Winn system. The motivation to combine would be to predict a user’s action based on the identified patterns of users’ monitored data, as taught by Winn (Winn, [0005]). 

However, the combination of Tenneti-Winn does not explicitly disclose wherein for each tier that is sharable, a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus are set, and the portion of the data that is received is anonymized based on the restriction levels, the subject apparatus and the percentage level.
However, Zelinka, which is analogous to Tenneti-Winn because each reference collects and analyzes user activity data, does disclose wherein for each tier that is sharable, a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus are set ([0055], where the location data can be classified into stop data and moving data, [0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk)), and 
the portion of the data that is received is anonymized based on the restriction levels, the subject apparatus and the percentage level ([0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk), where the computing system corresponds to the external apparatus).
Tenneti-Winn and Zelinka (hereafter Tenneti-Winn-Zelinka) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn system of anonymizing tiers/categories of user data with scrubbing types of collected user location data, as featured in the Zelinka system. The motivation to combine would be to protect and obscure a user’s identification and private data, as taught by Zelinka (Zelinka, [0024]). 

Regarding claim 20, Tenneti discloses a terminal-cloud distribution system ([0028] see system, also see Fig. 11) comprising:
a terminal comprising ([0039], see the user’s system 101):
a controller configured to obtain data of a user ([0026] where the user device obtains data collected from the user), classify the data into a hierarchy having a plurality of tiers in which data of a higher tier of the hierarchy is generated from data of a lower tier of the hierarchy ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier), set sharing restrictions for each tier of the data ([0027] where anonymous versions of data can be shared with other entities (such as a cloud apparatus, which corresponds to the clearinghouse), and where certain kinds of personal information can be restricted according to policy, which corresponds to a plurality of tiered data, where the shared data corresponds with data that satisfies the sharing restrictions); and
a communication interface hardware, and/or code executed by the controller ([0045] see processor); and 
a first cooperative manager hardware and/or code executed by the controller ([0039] see digital rights management engine), configured to, in cooperation with a second cooperative manager hardware and/or code of a cloud apparatus ([0093], where the client may interact with the trusted service, which also contains the clearinghouse, where the service/clearinghouse correspond with the second cooperative manager); and
a cloud apparatus ([0044] see clearinghouse, which corresponds to cloud apparatus) comprising: 
a communication interface hardware, and/or code executed by the controller ([0045] see processor), configured to communicate with the communication interface hardware and/or code of the terminal over a network ([0038] see Internet, LAN, and other types of network, also see Fig. 11); and 
the second cooperative manager hardware and/or code executed by the controller, configured to, in cooperation with the first cooperative manager hardware and/or code of the terminal ([0093], where the client may interact with the trusted service, which also contains the clearinghouse, where the service/clearinghouse correspond with the second cooperative manager), distribute the data between the terminal and the cloud apparatus according to the plurality of tiers and the sharing restrictions of the data ([0070] where the data is shared between the client and clearinghouse, [0071] where the sharing of information is restricted/controlled by certain policies, which correspond with the tiers and sharing restrictions, also see [0067] where the boundaries of trust between the user and the clearinghouse correspond with cooperation level information for a tier of data (i.e., personal information), [0086] where the user-articulated preferences or policies correspond with cooperation level information, which is distributed within the system, and where the polices indicate what data is shareable), 
wherein the data includes raw data of the user obtained from the terminal ([0029], see raw data related to local usage data, aggregated from different devices of the same user), activity data of the user indicating actions of the user recognized from the raw data ([0029], see raw data related to local usage data, [0030] see content consumption behavior, which corresponds to actions of user recognized from the raw data, [0031] see profile information without specific personally identifiable information, which corresponds to activity data of the user), and 
wherein the raw data, the activity data respectively correspond to different tiers of the hierarchy ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier).
However, Tenneti does not explicitly disclose data used to predict activities of a user, that indicate whether the tier is sharable and for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus, and determine a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level; distribute the data between the terminal and the cloud apparatus according to the plurality of tiers and the sharing restrictions of the data, the subject apparatus, and the percentage level; a controller configured to process data into according to the plurality of hierarchical layers, wherein the controller of the cloud apparatus analyzes the distributed data from the terminal to generate first activity prediction data that predicts the activities of the user, and the second cooperative manager hardware transmits the first activity prediction data to the terminal, the controller of the terminal receives the first activity prediction data and analyzes the distributed data from the cloud apparatus and the first activity prediction data to generate second activity prediction data, wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data, and activity prediction data of the user derived from the activity pattern data, and wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy.
However, Winn, which is analogous to Tenneti because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, does disclose data that predicts activities of a user ([0061] The system may employ one or more sensors for monitoring the user's response actions and reporting the observed actions to the system. The sensor may provide the data to the prediction system, where at operation 640, the system may generate a database of user response actions and features, where the monitored user response actions correspond to the obtained data, and the monitored user response actions would be used to predict activities of user), 
a controller configured to process data into according to the plurality of hierarchical layers ([0046] the prediction system may determine that the trainer 320 has collected enough data to enable the system to predict future use action in response to incoming data. The trainer 320 may provide its learnings 322 including the identified pattern of user action in response to incoming data having particular features to a classifier 308. The classifier 308 may be configured to interact with the actions processor 316 in conjunction with the learnings 322 from the trainer 320 to analyze the list of past user actions taken in response to data having certain features and predict the user's response to current incoming data. The classifier 308 may identify current incoming data from a data source and extract the features present in the current incoming data. The classifier 212 may access the list of user actions taken in response to past incoming data containing certain features, and the classifier 308 may make a prediction 310 of the user's response based upon the current identified features and the learnings 322 from the trainer 320 regarding the pattern of past user actions, where each phase of data from collection to training, to classifying corresponds to processing data according to layers), 
wherein the controller of the cloud apparatus analyzes the distributed data from the terminal to generate first activity prediction data that predicts the activities of the user ([0070] The prediction system 702 observes or monitors the actions a user of computing device 701 takes in response to the received incoming data from the one or more data sources 705-1 . . . 705-N, where the observed/monitored user actions correspond to the analysis of the received data, where the prediction action response of notifying the user of the urgent communication corresponds to the activity prediction data, and [0067], where the prediction system resides on server 112, where the server corresponds to the controller), and the second cooperative manager hardware transmits the first activity prediction data to the terminal ([0081] where the notifier receives instruction to send the generated text message), the controller of the terminal receives the first activity prediction data and analyzes the distributed data from the cloud apparatus ([0070] see suggest the predicted action response to the user, such as sending a text message to a user notifying user of an urgent email) and the first activity prediction data to generate second activity prediction data ([0070] where the displayed notification corresponds to the received text message, where the prediction action response of notifying the user with a vibrating alarm of the urgent communication corresponds to the second activity prediction data),
wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data  ([0045] where an identified pattern of user action, which corresponds to activity pattern data), and activity prediction data of the user derived from the activity pattern data ([0045] where an identified pattern of user action, which corresponds to activity pattern data, and [0046] which generally discloses predicting the user's response to current incoming data, based on the extracted features of the user data), and 
wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy ([0038] a hierarchy of data that includes gathering data and information, then analyzing the data to identify patterns and trends, and based on the analysis, the trainer may then generate conclusions which may indicate a probability of when certain user actions will occur (i.e., prediction data), where the hierarchy is understood to be the prediction data having been derived from the identified patterns, having been derived from collected user data to be a hierarchy of different tiers of data).
Tenneti and Winn (hereafter Tenneti-Winn) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti system of anonymizing tiers/categories of user data with identifying patterns of collected user data, as featured in the Winn system. The motivation to combine would be to predict a user’s action based on the identified patterns of users’ monitored data, as taught by Winn (Winn, [0005]). 

However, the combination of Tenneti-Winn does not explicitly disclose that indicate whether the tier is sharable and for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus, and determine a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level; distribute the data between the terminal and the cloud apparatus according to the plurality of tiers and the sharing restrictions of the data, the subject apparatus, and the percentage level;
However, Zelinka, which is analogous to Tenneti-Winn because each reference collects and analyzes user activity data, does disclose that indicate whether the tier is sharable and for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus ([0055], where the location data can be classified into stop data and moving data, [0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk)), and 
determine a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level ([0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk); 
distribute the data between the terminal and the cloud apparatus according to the plurality of tiers and the sharing restrictions of the data, the subject apparatus, and the percentage level ([0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk), where the computing system corresponds to the external apparatus).
Tenneti-Winn and Zelinka (hereafter Tenneti-Winn-Zelinka) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn system of anonymizing tiers/categories of user data with scrubbing types of collected user location data, as featured in the Zelinka system. The motivation to combine would be to protect and obscure a user’s identification and private data, as taught by Zelinka (Zelinka, [0024]). 

Regarding claim 22, the combination of Tenneti-Winn-Zelinka disclose the features of claim 1, as discussed above. Tenneti further discloses wherein the restriction level for each tier is set by the user of the terminal ([0027] users may specifically restrict access to certain categories and/or types of personal information, while allowing the sharing and aggregating of other types of personal information, through one or more articulated policies, where the restriction to access corresponds to the restriction level, where the categories/types of information correspond to each tier).

Regarding claim 23, the combination of Tenneti-Winn-Zelinka disclose the features of claim 16, as discussed above. Tenneti further discloses wherein the restriction level for each tier is set by the user of the terminal ([0027] users may specifically restrict access to certain categories and/or types of personal information, while allowing the sharing and aggregating of other types of personal information, through one or more articulated policies, where the restriction to access corresponds to the restriction level, where the categories/types of information correspond to each tier).

Regarding claim 24, the combination of Tenneti-Winn-Zelinka disclose the features of claim 1, as discussed above. However, Tenneti does not explicitly disclose wherein the activity data indicates whether the user is eating, sleeping, walking, or exercising, wherein the activity pattern data indicates an order of eating, sleeping, walking or exercising, and wherein the activity prediction data is generated by analyzing the activity data or the activity pattern data of the user for a time period.
However, Winn, which is analogous to Tenneti because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, does disclose wherein the activity prediction data is generated by analyzing the activity data or the activity pattern data of the user for a time period ([0045] where an identified pattern of user action, which corresponds to activity pattern data, and [0046] which generally discloses predicting the user's response to current incoming data, based on the extracted features of the user data).
Tenneti and Winn (hereafter Tenneti-Winn) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti system of anonymizing tiers/categories of user data with identifying patterns of collected user data, as featured in the Winn system. The motivation to combine would be to predict a user’s action based on the identified patterns of users’ monitored data, as taught by Winn (Winn, [0005]). 

However, Tenneti-Winn do not explicitly disclose wherein the activity data indicates whether the user is eating, sleeping, walking, or exercising, wherein the activity pattern data indicates an order of eating, sleeping, walking or exercising.
However, Zelinka, which is analogous art to Tenneti-Winn because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, discloses wherein the activity data indicates whether the user is eating, sleeping, walking, or exercising ([0055], where the location data can be classified into stop data and moving data, where moving data is walking data), 
wherein the activity pattern data indicates an order of eating, sleeping, walking or exercising ([0055], where the location data can be classified into stop data and moving data, where moving data is walking data). 
Tenneti-Winn and Zelinka (hereafter Tenneti-Winn-Zelinka) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn system of anonymizing tiers/categories of user data with scrubbing types of collected user location data, as featured in the Zelinka system. The motivation to combine would be to protect and obscure a user’s identification and private data, as taught by Zelinka (Zelinka, [0024]). 

Claims: 5, 6, and 16, 18-19:

Claims 5, 6, and 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tenneti et al. (US 20130332987), and Winn et al. (US 20130159408), and further in view of Zelinka et al. (US 20150079932), hereafter Tenneti-Winn-Zelinka, and further in view of Cupala et al. (US 20110314482), hereafter Cupala.
Regarding claim 5, the combination of Tenneti-Winn-Zelinka disclose the features of claim 1, as discussed above. However, Tenneti-Winn-Zelinka do not explicitly disclose wherein the display further displays a user interface (UI) screen for setting conditions with respect to an operation status of the terminal and a network status of the network, and the controller analyzes the remaining portion of the data and the received first activity prediction data based on the conditions set through the UI screen.
However, Cupala, which is analogous art to Tenneti-Winn-Zelinka because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile,  discloses wherein the display further displays a user interface (UI) screen (see Fig. 9) for setting conditions with respect to an operation status of the terminal ([0081] when user x mobile computing device is within 2 miles of The Coffee House, check for any detected devices at The Coffee House on user x Friends List, where the proximity of the mobile device to the Coffee House corresponds with operation status) and a network status of the network ([0086] Thus, in the example of FIG. 10, the tablet 420 may retrieve pictures from a storage location in the tablet, from the data store 200, or from other computing devices with which the tablet can establish a direct communications link, where the communications link corresponds to a network status), and
the controller analyzes the remaining portion of the data and the received first activity prediction data based on the conditions set through the UI screen ([0080] Here, a user has set up a triggering event (or has run an application program 234 including this triggering event) which says: [0081] when user x mobile computing device is within 2 miles of The Coffee House, check for any detected devices at The Coffee House on user x Friends List; if found, sound alert, display detected friend contact info, message y and present call button, where the triggering event corresponds to conditions set, and checking for detected friends correspond to received first activity prediction data (a desire to hang out with friends in a coffee shop), and location data corresponds to remaining portion of the data).
Tenneti-Winn-Zelinka and Cupala (hereafter Tenneti-Winn-Zelinka-Cupala) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn system of anonymizing collected user data and identifying patterns of collected user data with using threshold settings to determine what personal data may be shared, as featured in the Cupala system. The motivation to combine would be to allow users to control and establish privacy settings for the distribution of their personal data to others, as taught by Cupala (Cupala, [0040]). 


Regarding claim 6, the combination of Tenneti-Winn-Zelinka disclose the features of claim 1, as discussed above. However, Tenneti-Winn-Zelinka do not explicitly disclose wherein the display displays a UI screen comprising at least one of a first region indicating a data analyzable subject for generating data belonging to the higher tier based on a share setting of data belonging to the lower tier, a second region indicating an analysis operable level of the data analyzable subject, and a third region indicating an exposure risk of data belonging to another tier, different from the higher tier and the lower tier, based on the share setting of the data belonging to the lower tier.
However, Cupala, which is analogous art to Tenneti-Winn-Zelinka because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, discloses wherein the display displays a UI screen comprising at least one of a first region indicating a data analyzable subject for generating data belonging to the higher tier based on a share setting of data belonging to the lower tier, a second region indicating an analysis operable level of the data analyzable subject ([0085] In this example, a tablet computing device 420 detected a computing device of Jessie, who is on the user's friends list. The tablet 420 retrieved all available pictures 422 of Jessie and her friends, and displayed those pictures having a privacy rating (set by Jessie or the user) below some arbitrarily defined value z, where Jessie’s computing device corresponds with the data analyzable subject, and the privacy rating and proximity of Jessie’s device corresponds with an analysis operable level), and a third region indicating an exposure risk of data belonging to another tier, different from the higher tier and the lower tier, based on the share setting of the data belonging to the lower tier ([0085] In this example, a tablet computing device 420 detected a computing device of Jessie, who is on the user's friends list. The tablet 420 retrieved all available pictures 422 of Jessie and her friends, and displayed those pictures having a privacy rating (set by Jessie or the user) below some arbitrarily defined value z, where Jessie’s computing device corresponds with the data analyzable subject, and the privacy rating and proximity of Jessie’s device corresponds with an analysis operable level, where the privacy rating of the displayed pictures corresponds with a third region indicating an exposure risk).
Tenneti-Winn-Zelinka and Cupala (hereafter Tenneti-Winn-Zelinka-Cupala) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn system of anonymizing collected user data and identifying patterns of collected user data with using threshold settings to determine what personal data may be shared, as featured in the Cupala system. The motivation to combine would be to allow users to control and establish privacy settings for the distribution of their personal data to others, as taught by Cupala (Cupala, [0040]). 

Regarding claim 16, Tenneti discloses a system ([0028] see system, also see Fig. 11) comprising:
a cloud apparatus ([0044] see clearinghouse, which corresponds to cloud apparatus); and 
a terminal comprising ([0039], see the user’s system 101):
communication interface hardware, and/or code executed by a central processing unit (CPU) ([0045] see processor), configured to communicate with an external apparatus over a network ([0044], see clearinghouse which corresponds to the external apparatus, [0038] see network, like the Internet, LAN, etc., also see Fig. 11); 
a controller configured to: 
obtain data ([0026] where the user device obtains data collected from the user), the data being in a hierarchy having a plurality of tiers in which data of a higher tier is derived from data of a lower tier ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier), each tier having a corresponding restriction level indicating whether the tier is sharable with an external apparatus ([0027] where anonymous versions of data can be shared with other entities (such as a clearinghouse), and where certain kinds of personal information can be restricted according to policy, which corresponds to a plurality of tiered data, where the shared data corresponds with data that satisfies the sharing restrictions), 
determine a portion of the data to be distributed to the cloud apparatus for processing based on the restriction levels ([0086] where the polices indicate what data is shareable, such that PII may not be transmitted with third parties, but anonymized data may be shared, indicating data anonymized corresponding to restriction levels), and 
distribute the portion of the data to the cloud apparatus ([0027] where other types of personal information may be shared, according to policy, corresponding to non-anonymized data, 0044] see clearinghouse, which corresponds to external apparatus), 
wherein the cloud apparatus receives the portion of the data distributed from the terminal ([0027] where other types of personal information may be shared, according to policy, corresponding to non-anonymized data, 0044] see clearinghouse, which corresponds to external apparatus), 
wherein the data includes raw data of the user obtained from the terminal ([0029], see raw data related to local usage data, aggregated from different devices of the same user), activity data of the user indicating actions of the user recognized from the raw data ([0029], see raw data related to local usage data, [0030] see content consumption behavior, which corresponds to actions of user recognized from the raw data, [0031] see profile information without specific personally identifiable information, which corresponds to activity data of the user), and 
wherein the raw data, the activity data respectively correspond to different tiers of the hierarchy ([0026] personal information provided by a user and/or generated based on a user's activities, where the generated data corresponds to a higher tier, and the user’s activities correspond to a lower tier).
 However, Tenneti does not explicitly disclose data used to predict activities of a user, for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus, determine a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level, distribute the portion of the data to the external apparatus; receive first activity prediction data from the cloud apparatus, and analyze a remaining portion of the data and the received first activity prediction data to generate second activity prediction data; and a display configured to display a user interface (UI) screen for setting sharing restrictions, and to display notification information related to activity prediction data of activities of the user based on the second activity prediction data, analyzes the portion of the data to generate the first activity prediction data that predicts the activities of the user, and transmits the first activity prediction data to the terminal, wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data, and activity prediction data of the user derived from the activity pattern data, and wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy.
However, Winn, which is analogous to Tenneti because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, does disclose data used to predict activities of a user ([0061] The system may employ one or more sensors for monitoring the user's response actions and reporting the observed actions to the system. The sensor may provide the data to the prediction system, where at operation 640, the system may generate a database of user response actions and features, where the monitored user response actions correspond to the obtained data, and the monitored user response actions would be used to predict activities of user),
receive first activity prediction data from the cloud apparatus ([0070] see suggest the predicted action response to the user, such as sending a text message to a user notifying user of an urgent email), and 
analyze a remaining portion of the data and the received first activity prediction data to generate second activity prediction data ([0070 where an additional tactile, such as a vibrating alarm to alert user to text message);
to display notification information related to activity prediction data of activities of the user based on the second activity prediction data ([0070] where the displayed notification corresponds to the received text message, where the prediction action response of notifying the user with a vibrating alarm of the urgent communication corresponds to the second activity prediction data), analyzes the portion of the data to generate the first activity prediction data that predicts the activities of the user ([0070] The prediction system 702 observes or monitors the actions a user of computing device 701 takes in response to the received incoming data from the one or more data sources 705-1 . . . 705-N, where the observed/monitored user actions correspond to the analysis of the received data, where the prediction action response of notifying the user of the urgent communication corresponds to the activity prediction data, and [0067], where the prediction system resides on server 112, where the server corresponds to the controller),  and transmits the first activity prediction data to the terminal ([0081] where the notifier receives instruction to send the generated text message), 
wherein the data includes activity pattern data of the user indicating a pattern of the actions of the user derived from the activity data  ([0045] where an identified pattern of user action, which corresponds to activity pattern data), and activity prediction data of the user derived from the activity pattern data ([0045] where an identified pattern of user action, which corresponds to activity pattern data, and [0046] which generally discloses predicting the user's response to current incoming data, based on the extracted features of the user data), and 
wherein the activity pattern data and the activity prediction data respectively correspond to different tiers of the hierarchy ([0038] a hierarchy of data that includes gathering data and information, then analyzing the data to identify patterns and trends, and based on the analysis, the trainer may then generate conclusions which may indicate a probability of when certain user actions will occur (i.e., prediction data), where the hierarchy is understood to be the prediction data having been derived from the identified patterns, having been derived from collected user data to be a hierarchy of different tiers of data).

However, the combination of Tenneti-Winn does not explicitly disclose for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus, determining a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level, distribute the portion of the data to the external apparatus; a display configured to display a user interface (UI) screen for setting sharing restrictions.
However, Zelinka, which is analogous to Tenneti-Winn because each reference collects and analyzes user activity data, does disclose for each tier that is sharable, set a subject apparatus for obtaining the data of the tier and a percentage level of the data of the tier to be processed by the subject apparatus ([0055], where the location data can be classified into stop data and moving data, [0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk)), 
determining a portion of the data to be anonymized based on the restriction levels, the subject apparatus, and the percentage level, distribute the portion of the data to the external apparatus ([0078] where a cell with (for example) few than 30 collections/week corresponds with a subject apparatus, where the reporting of actual location-data is a percentage-based threshold, where the restriction level corresponds to a privacy risk (i.e., high spatial privacy risk vs low spatial privacy risk), where the computing system corresponds to the external apparatus).
Tenneti-Winn and Zelinka (hereafter Tenneti-Winn-Zelinka) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn system of anonymizing tiers/categories of user data with scrubbing types of collected user location data, as featured in the Zelinka system. The motivation to combine would be to protect and obscure a user’s identification and private data, as taught by Zelinka (Zelinka, [0024]). 

However, Tenneti-Winn-Zelinka do not explicitly disclose a display configured to display a user interface (UI) screen for setting sharing restrictions.
However, Cupala, which is analogous art to Tenneti-Winn-Zelinka because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile, discloses a display configured to display a user interface (UI) screen for setting sharing restrictions ([0040] a user may put in place privacy settings that share their data only with certain users, such as those on their friends list; and a user may setup their privacy settings so that only portions of their data having a privacy rating below a certain threshold are shared. These settings may be manually set by a user through a privacy interface provided by the service 90, where the privacy settings set through the privacy interface corresponds with setting the sharing restrictions (i.e., privacy settings), and the privacy interface corresponds with the UI screen).
Tenneti-Winn-Zelinka and Cupala (hereafter Tenneti-Winn-Zelinka-Cupala) are analogous art because each reference collects and analyzes user activity data to generate a user profile by which to return user-preferred data based on the observed user profile. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the Tenneti-Winn-Zelinka system of anonymizing collected user data and identifying patterns of collected user data with using threshold settings to determine what personal data may be shared, as featured in the Cupala system. The motivation to combine would be to allow users to control and establish privacy settings for the distribution of their personal data to others, as taught by Cupala (Cupala, [0040]). 

Regarding claim 18, the combination of Tenneti-Winn-Zelinka-Cupala disclose the features of claim 16, as discussed above. Tenneti further discloses wherein the controller sets for each tier, a first distribution level for the terminal and a second distribution level for the cloud apparatus and the portion of the data distributed to the cloud apparatus is determined according to the second distribution level ([0027] where anonymous versions of data can be shared with other entities (such as a cloud apparatus, which corresponds to the clearinghouse), and where certain kinds of personal information can be restricted according to policy, which corresponds to a plurality of tiered data, where the shared data corresponds with data that satisfies the sharing restrictions,[0086] where the user may restrict certain categories of information to be shared, and where the polices indicate what data is shareable, such that PII may not be transmitted with third parties, indicating a first distribution level, but anonymized data may be shared, indicating a second distribution level).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stopczynski, Arkadiusz, et al. "Privacy in sensor-driven human data collection: A guide for practitioners." arXiv preprint arXiv:1403.5299 (2014) – generally discloses on p. 16, Section 5.1.2, anonymizing/obfuscating user data directly on the smartphone before the data is uploaded to a service/host collection user activity data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RS/             Examiner, Art Unit 2456                                                                                                                                                                                           
/RICHARD G KEEHN/             Primary Examiner, Art Unit 2456